Title: From Benjamin Franklin to William Parsons, 10 June 1756
From: Franklin, Benjamin
To: Parsons, William


Dear Friend
Philada. June 10. 1756
It is now a long time since I had the Pleasure of a Line from you; I am now return’d from Virginia, where I was near too Months. I should be glad to learn from you the present State of the Forces in your County, and of the People. If in any Thing I can serve you, command freely your old Friend and most obedient humble Servant
B Franklin
Governor Pownall is daily expected at New York, with Lord Loudon.

Major Parsons

 Addressed: To / Major William Parsons / Easton
Endorsed: June 10. 1756. B. Franklin Esqr.